999 F.2d 543
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James Allen MUSCARELLA, PlaintiffandCharles Jarvis Murray, Appellant,v.James MCKEEVER, Alpha Omega Publishing Corp., dba OmegaFinancial Services, Defendants-Appellees.
No. 91-16816.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1993.Decided July 23, 1993.As Amended Aug. 25, 1993.Order Withdrawn Nov. 23, 1993.

Before WALLACE, D.W. NELSON and O'SCANNLAIN, Circuit Judges.

ORDER

1
The opinion of the district court is affirmed on the basis of its order filed November 12, 1991 with two exceptions.   First, Count 3 charged that James McKeever and Alpha Omega Publishing Corp., dba Omega Financial Services, failed to comply with a Commodity Futures Trading Commission regulation regarding the publication of disclaimers.   Since there was no causal connection between that omission and the claimed damages, inclusion of Count 3 was sanctionable for that reason.   Second, sanctions are awarded under Federal Rules of Civil Procedure Rule 11 and 28 U.S.C. § 1927.


2
Attorneys fees and costs are awarded against Charles Jarvis Murray, pursuant to Rule 38, Federal Rules of Appellate Procedure, for filing of a frivolous appeal.   This case is remanded to the district court for the setting of fees.


3
SO ORDERED.